Allow me to congratulate 
Mr. Kutesa on assuming the presidency of the General 
Assembly at its sixty-ninth session. We are indeed 
proud of the honour that has been bestowed upon the 
African continent as a result of his election. The theme 
he has chosen for this session, that is, “Delivering 
on and implementing a transformative post-2015 
development agenda”, is pertinent, appropriate and 
timely. It is relevant in our efforts to achieve a seamless 
transition from the Millennium Development Goals to 
the sustainable development goals and the broader post-
2015 development agenda. We look forward to having a 
candid and comprehensive debate on the challenges we 
continue to face at the domestic and international levels 
in our efforts to eradicate poverty.

The Millennium Development Goals (MDGs) 
helped to focus and mobilize global development 
efforts in order to achieve progress in the social sectors. 
However, despite the significant achievements within 
the framework of the MDGs, progress was uneven 
between goals, among regions and within countries. 
Consequently, we cannot remain complacent when some 
sections of the global community are marginalized or 
even left behind. We are therefore gratified that the 
proposed sustainable development goals have taken 
on board the unfinished business of the Millennium 
Development Goals. Part of that unfinished business 
concerns the critical issue of poverty eradication, which 
remains the greatest global challenge. That issue should 

therefore be the top priority and overarching objective 
of the development agenda for the future.

We in the Southern African Development 
Community share the view that the post-MDG agenda 
must be informed by national development priorities and 
that the new targets must better reflect local conditions. 
In that regard, Zimbabwe adopted its own economic 
blueprint, the Zimbabwe Agenda for Sustainable Socio-
Economic Transformation. It is a bold and achievable 
development programme that has the objective of 
ensuring inclusive economic growth, decent jobs 
for all, affordable and reliable energy, food security, 
sustainable agriculture and the development of reliable 
modern infrastructure. Through the programme, we 
also aim to expand the industrial base, which is key to 
the sustained overall economic development and human 
development of our country. We continue to push for 
the leveraging of our diverse and abundant resources 
through beneficiation and value addition. We therefore 
expect that the proposals in the sustainable development 
goals, which complement those elements of our national 
aspirations, will be endorsed and integrated into the 
post-2015 development agenda framework.

Social justice, political stability and sustainable 
development in African countries can best be achieved 
through genuine and committed support for the 
ownership of means of production that favour the poor, 
who are in the majority. In Zimbabwe, my Government 
has gone a long way in laying the foundation for 
sustained food production through our land reform 
programme. The majority of the rural people have been 
empowered to contribute to household and national 
food security. The possession and exploitation of land 
has also turned them into masters of their own destiny, 
thus giving true meaning to our national independence 
and unquestioned sovereignty.

Because Zimbabwe has thus been preoccupied with 
the empowerment of its people economically, it has 
become a victim of the evil machinations of Western 
countries, namely, the United States and States members 
of the European Union, which continue to apply 
unilateral and illegal sanctions as a foreign-policy tool 
to achieve short-term political objectives, particularly 
regime change. Regime change is a diabolical and 
illegal policy of interference in the domestic affairs of 
my country, and no good can come from undermining 
our economy or depriving our citizens of the necessities 
of life. Why, I ask, should Zimbabweans continue to 
suffer under the American and European yoke of 
unjustified and unwarranted illegal sanctions? Those 
evil sanctions violate the fundamental principles of the 
Charter of the United Nations and should be condemned 
by the international community. We once again call for 
their immediate and unconditional removal.

We are a peaceful and peace-loving nation, ready to 
engage in constructive dialogue for mutually beneficial 
relations. We call on those who continue to harbour 
ill will against us to cast away their hegemony-driven 
hostility, as we appeal to them to review their hard-
line and cruel positions and open a new chapter in their 
relations with us based on mutual respect and friendly 
cooperation.

To support the implementation of the post-2015 
development agenda, we call for an expeditious reform 
of the Bretton Woods institutions, particularly their 
governance structures. It is high time that we addressed 
the democratic deficit in those institutions and improved 
their legitimacy. Those reforms must reflect current 
realities and ensure the full voice and participation of 
developing countries in the decision-making and norm-
setting activities.

Zimbabwe firmly believes that the United Nations 
should promote dialogue to achieve peace, the rule of 
law and common understanding among States. The 
peace, security, stability and welfare of Africa and our 
subregion is vital for us. In Africa, the African Union is 
working tirelessly to push for peace in the Democratic 
Republic of the Congo, South Sudan, the Central African 
Republic and Somalia. The international community 
must remain intensively engaged and support Africa 
in the maintenance of peace and stability, thereby 
enhancing its peacekeeping-capacity needs through 
training and logistical and financial support. Africa also 
remains seized of the issue of Western Sahara, the last 
colonial vestige in Africa. The United Nations should 
not shake off its responsibility to ensure the realization 
of self-determination by the people of Western Sahara.

We continue to witness the suffering and persecution 
of the people of Palestine at the hands of Israel. We have 
witnessed the callous murder of women and children in 
shelters, where they seek refuge from Israel’s bombs. 
We have witnessed the brutal and random destruction 
of infrastructure in the Gaza Strip. While those heinous 
acts were being perpetrated by Israel, the so-called 
civilized world maintained a deafening silence. And we 
ask, why?

Lasting peace in the Middle East can be achieved 
only through a two-State solution based on the 1967 
borders. Any other manoeuvres to change demographic 
realities through settlements or the use of force will 
only prolong the suffering of the Palestinians.

In conclusion, as we move forward, it is important 
to muster the necessary political will to create a 
development-oriented international environment that 
facilitates the eradication of poverty and enhances 
the sound management of our natural resources for 
economic and social development, under a renewed and 
real global partnership.
